DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Publication 2012/0107114 to Brunner.
Referring to claims 1-8 and 10-12, Brunner discloses a system, comprising: 
a drive shaft (35) (Figures 2-7; paragraph [0018]); 
a diffuser (84) positioned around the drive shaft (35) to transmit a flow of fluid (Figures 2-7; paragraphs [0016] and [0026]); 
an impeller (the impeller (28, 29) which is in the top stage of Fig. 7) that is rotatable with the drive shaft (35) to induce the flow of fluid through the diffuser (84) (Figures 2-7; paragraphs [0016] and [0026]); and 
a tapered thrust bearing positionable to receive a downhole force from a pumping stage (at least the stages which comprise impeller 28 and 29 and the unlabeled impellers shown in Fig. 7; paragraph [0026]), the tapered thrust bearing comprising: 

a stationary bushing (80) positioned around the flange sleeve (82), the stationary bushing (80) comprising a tapered receiving surface (the surface in the upper bearing equivalent to 41 in the lower bearing) to receive the tapered mating surface (the surface in the upper bearing equivalent to 48 in the lower bearing) of the flange sleeve (82) (Figures 2-7; paragraphs [0020] and [0026]),
wherein the stationary bushing (80) is positioned to diffuse the downhole force from the pumping stage to the diffuser (84) (Figures 2-7; paragraphs [0024] and [0026]),
wherein the tapered mating surface (the surface in the upper bearing equivalent to 48 in the lower bearing) is positioned to self-center the flange sleeve (82) within the tapered receiving surface (the surface in the upper bearing equivalent to 41 in the lower bearing) of the stationary bushing (80) (Figures 2-7, wherein because of the tapered shape of the mating and receiving surfaces, the thrust forces cause the flange sleeve to center itself inside the stationary bushing),
wherein the tapered mating surface (the surface in the upper bearing equivalent to 48 in the lower bearing) comprises a first tapered angle and the tapered receiving surface (the surface in the upper bearing equivalent to 41 in 
wherein the tapered mating surface (the surface in the upper bearing equivalent to 48 in the lower bearing) and the tapered receiving surface (the surface in the upper bearing equivalent to 41 in the lower bearing) are conical (Figures 2-7; paragraphs [0020] and [0026]),
wherein the flange sleeve (82) is positionable to rotate with the drive shaft (35) (Figures 2-7; paragraphs [0020], [0021] and [0026]),
wherein the flange sleeve (82) further comprises: a cylindrical section coupled to the tapered mating surface (the surface in the upper bearing equivalent to 48 in the lower bearing), the cylindrical section being positionable to extend within the stationary bushing (80) (Figures 2-7, Fig. 7 annotated below), and further comprising:
a bottom diffuser stage positionable to receive the fluid from a wellbore, the bottom diffuser stage comprising: 
a bottom diffuser (27) positioned around the drive shaft (35) to transmit the flow of fluid (Figures 2-7; paragraph [0016); 
an additional tapered thrust bearing positionable to receive an additional downhole force from the impeller (shown in Fig. 7), the additional tapered thrust bearing comprising: an additional flange sleeve (57) positioned around the drive shaft (35), the additional flange sleeve (57) comprising an additional tapered mating surface (48) (Figures 2-7; paragraph [0020]), and

wherein the additional tapered thrust bearing is positionable to diffuse the additional downhole force into the bottom diffuser (27) (Figures 2-7; paragraph [0024]).
[AltContent: textbox (Cylindrical Section)]
[AltContent: arrow]
    PNG
    media_image1.png
    215
    464
    media_image1.png
    Greyscale

Annotation of Brunner Figure 7.
It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  The recitation of “wherein the drive shaft is rotatable at up to 4000 revolutions per minute” is a recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art.
Referring to claims 13-18, Brunner discloses a tapered thrust bearing, comprising: a stationary bushing (37) comprising: 
a cylindrical section positionable around a drive shaft (35) of an electrical submersible pumping system; and a tapered receiving surface (41) at an end of the 
wherein the flange sleeve (57) further comprises: an additional cylindrical section coupled to the tapered mating surface (48), the additional cylindrical section positionable to extend within the cylindrical section of the stationary bushing (37) (Figures 2-7, Fig. 2 annotated below; paragraphs [0018]-[0020]),
wherein the tapered receiving surface (41) comprises a first tapered angle, and the tapered mating surface (48) comprises a second tapered angle equal to the first tapered angle and first tapered angle and the second tapered angle are between 15 and 75 degrees (Figures 2-7; paragraphs [0020]),
wherein the tapered receiving surface (41) and the tapered mating surface (48) are each conical (Figures 2-7; paragraphs [0020]), and
wherein the flange sleeve (57) further comprises a key slot (63) positionable to mate with a key of the drive shaft (35) such that the drive shaft (35) rotates the flange sleeve (57) (Figures 5 and 6; paragraph [0022]).


[AltContent: textbox (Flange Sleeve Additional Cylindrical Section)]
[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Stationary Bushing Cylindrical Section)]
    PNG
    media_image2.png
    221
    661
    media_image2.png
    Greyscale

Annotation of Brunner Figure 2.
Referring to claims 19 and 20, Brunner discloses a method, comprising:
receiving wellbore fluid at a bottom diffuser (27) stage of an electrical submersible pump (ESP) system (Figures 1-7; paragraph [0016]); 
pumping the wellbore fluid in an uphole direction using a pumping stage (comprising impeller 28) of the ESP system (Figures 1-7; paragraph [0016]);
transmitting a downhole force from the pumping stage (comprising impeller 28) to a tapered thrust bearing of the bottom diffuser stage, the tapered thrust bearing comprising a tapered mating surface (41) on a flange sleeve (57) and a tapered receiving surface (48) on a stationary bushing (37) Figures 1-7; paragraph [0020]); 
diffusing the downhole force from the stationary bushing (37) of the tapered thrust bearing to a bottom diffuser (27) of the bottom diffuser stage (Figures 2-7; paragraph [0024]); and
driving an impeller (28) of the pumping stage with a drive shaft (35) to pump the wellbore fluid in the uphole direction; rotating the flange sleeve (57) of the tapered thrust bearing with the drive shaft (35); and self-centering the flange sleeve within the stationary bushing (37) (Figures 2-7; paragraph [0016], wherein because of the tapered .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the alternative, claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2012/0107114 to Brunner in view of U.S. Patent Publication 2014/0037434 to Eslinger.
Brunner teaches a system having all the limitations of claim 1, as detailed above, but is silent as to the speed of operation.  Eslinger teaches a system wherein:
a drive shaft is rotatable at up to 4000 revolutions per minute (paragraph [0020]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the system taught by Brunner with the operating speed taught by Eslinger in order to prevent the pump from operating at higher speeds which might cause damage to pump components such as seals.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2012/0107114 to Brunner in view of U.S. Patent 9,435,344 to Highnote.

a clearance between bearing surfaces is between 2 and 25 thousandths of an inch (col. 3 lines 41-46, wherein a clearance of 2 thousands of an inch is disclosed, and which is in the range of 2-25 thousands of an inch).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the system taught by Brunner with the clearance taught by Highnote in order to prevent larger sized particles from getting between the mating surfaces.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Orkin discloses tapered bearings having alternate shapes to the taper, but which is not disclosed as being used in a submersible pump.  Hiowata discloses a pump with a tapered bearing, but the bearing does not include a flange sleeve and stationary bushing as claimed.  Nowitzki, Sheth, Jayaram and Semple teaches a submersible pump having multiple stages, but do not teach the claimed tapered bearing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746